Citation Nr: 1335573	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  08-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from November 1981 to June 1985. He also has unverified service in the Alabama Army National Guard and the Army Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2006 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over the appeal was transferred to the Oakland, California RO during the pendency of the appeal.

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

These matters were previously before the Board in September 2011 at which time the Board reopened the claim for service connection for low back disorder and remanded the claims for service connection for a low back disorder and hypertension for further development and for due process reasons.

In May 2013, the Board requested an expert medical opinion from an internist at the Veterans Health Administration (VHA) regarding both claims.  In May 2013, Dr. M. Sharma, submitted a VHA opinion, along with a requested addendum dated in June 2013.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In August 2013, the Veteran submitted additional argument and copies of previously submitted personnel records accompanied by a "Medical Opinion Response Form," which specifically indicated that he did not waive consideration by the agency of original jurisdiction (AOJ) and requested that the Board remand the case back to the AOJ for review of the additional evidence.  Under the circumstances, a remand is required.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to service connection for a low back disorder and hypertension, with consideration of all evidence received since the February 2013 Supplemental Statement of the Case (SSOC).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


